DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9, 10, 11, 15, 16, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 July, 2022. Claims 9, 10, 11, 15, 16, and 20 are maintained as withdrawn. Applicant argues “the function of establishing a scope of analysis (Species 2) and the function of classifying ink content encompassed by the region of analysis (Species 1) are part of a single process of interpreting ink strokes in an ink document. As such, it would appear that the searches for both functions would lead to the same general body of technical material”. Examiner disagrees. While some of the art found in searches would naturally overlap, establishing a scope and classifying content, especially as phrased in the claims, are considered amply different processes to create a search burden, as the same combination of references would likely not be applied against both sets of claims. In view of amendments to claims 1, 4, 5, 6, 12, 14 and 17 to bring the claims into closer synchrony with each other and the elected species, claims 1, 2, 4-6, 12, 14, 17-19, and new claims 21-24 will be examined. Claims 3, 7, 8 and 13 are canceled and will not be examined. Withdrawn claims 9, 10, 11, 15, 16, and 20 will not be examined at this time.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 12, 14, 17-19 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iskander et al. (US 20170262700 A1) in view of Garside et al. (US 20060210163 A1) in view of Dodge et al. (US 20040141648 A1).

Regarding claim 1, Iskander et al. disclose a computing system for processing an ink document (stroke can be created and manipulated programmatically, and can be represented visually on an ink-enabled element, such as the ink canvas, [0028]), comprising: hardware logic circuitry including one or more hardware processors and/or one or more configurable gate units, configured to perform the operations of: receiving ink stroke data from an ink capture device, the ink stroke data describing one or more ink strokes in the ink document (stroke can be created and manipulated programmatically, and can be represented visually on an ink-enabled element, [0028], nearest digital ink stroke is herein referred to as the first stroke, [0033]); identifying a grouping of ink strokes for analysis that includes one or more ink strokes (determination is made as to whether the nearest digital stroke 206 (i.e., first stroke) is part of an existing or pre-defined stroke grouping 208, [0057], “710” in Fig. 7A); and classifying a gesture associated with the grouping of ink strokes, wherein said identifying a grouping of ink strokes comprises: receiving a particular ink stroke most recently drawn by the user, and adding the particular ink stroke to the grouping of ink strokes (generate stroke grouping that includes the stroke, intuitively group and select a plurality of strokes Fig. 7A, “712”, [0057]) identifying a spatial scope of analysis that encompasses the particular ink stroke (define initial sampling region, “724”, Fig. 7B, [0062]); extending the spatial scope of analysis (expand sampling region, “732”, Fig. 7B, [0064]); identifying any other ink stroke that is included in the spatial scope of analysis as extended, and adding said any other ink stroke to the grouping of ink strokes (add stroke group to stroke grouping including first stroke, determining whether additional stroke objects should be included in the stroke grouping 208 until the sampling region is expanded to the edge of the canvas, repeat the sampling region expansion (732) and analysis (726-730) until no additional stroke objects are identified and added to the stroke grouping 208, “730”, Fig. 7B, [0064]).

Iskander et al. do not explicitly disclose receiving a particular ink stroke most recently drawn by the user. Also Iskander et al. make a statement about gestures but do not make clear classifying a gesture associated with the grouping of ink strokes.

Garside et al. teach receiving ink stroke data from an ink capture device, the ink stroke data describing one or more ink strokes in the ink document (tablet input panel 210 may comprise an object or the like that includes a handwriting surface 212 on which the user enters electronic ink data, corresponding to strokes, [0034]); identifying a grouping of ink strokes for analysis that includes one or more ink strokes (process that is invoked when the user enters a new stroke on a freeform surface, to determine whether the stroke is a scratch-out gesture, [0052]); and classifying a gesture associated with the grouping of ink strokes, wherein said identifying a grouping of ink strokes comprises: receiving a particular ink stroke most recently drawn by the user, and adding the particular ink stroke to the grouping of ink strokes (if a stroke is added no more than a short amount of time (e.g., one second) after the pen up of the previous stroke when that previous stroke was a scratch-out gesture, the stroke may be considered part of the same scratch-out gesture, [0046], differentiate between whether the user intended a multi-stroke gesture or a new stroke following a scratch-out gesture, [0049])[short amount of time interpreted as most recently; multi-stroke gesture interpreted as grouping strokes]; identifying a spatial scope of analysis that encompasses the particular ink stroke (determining at step 1102 whether the stroke intersects with more than one line, [0053]); extending the spatial scope of analysis (extending a virtual ink bounding box for all words to the top of the uppermost and the bottom of the lowermost line that is intersected by the stroke, [0053]); identifying any other ink stroke that is included in the spatial scope of analysis as extended, and adding said any other ink stroke to the grouping of ink strokes (Step 1106 then adds all the words in the line having a bounding box that intersects with the stroke with the normal threshold into the list, [0054]).

Garside et al. imply but do not explicitly disclose receiving a particular ink stroke most recently drawn by the user.

Dodge et al. teach receiving a particular ink stroke most recently drawn by the user, and adding the particular ink stroke to the grouping of ink strokes (“storing a plurality of ink strokes; issuing or receiving a divide request; in response to the divide request, grouping the stored ink strokes into one or more groupings of strokes having at least a first predetermined granularity; such as groups containing words, lines, paragraphs, sentences, drawings, etc. The grouping action also may group the strokes into groupings of more than one different granularity, and it may be repeated after the ink stroke set is changed, for example, by adding, deleting, moving, resizing, or otherwise modifying one or more strokes”, [0012], Pen-based computing system 201 interprets gestures made using stylus 204 in order to manipulate data, enter text, create drawings, [0043], incoming or input ink strokes 300 first are subjected to a layout analysis procedure 302, which combines and parses the input ink strokes 300 into associated stroke sets, such as words, lines, paragraphs (or blocks), and/or other groupings , [0049], stroke is added to a previously-parsed line (perhaps to cross a "t"), [0161], “finish parsing the most recently-added/deleted/modified strokes, [0162]). 

Regarding claim 2, Iskander et al., Garside et al., and Dodge et al. disclose the computing system of claim 1.  Garside et al. and Dodge et al. further indicate the grouping is a spatial cluster of ink strokes that omits at least one ink stroke that the user produced between a first-captured ink stroke in the spatial cluster and a last-captured ink stroke in the spatial cluster (Garside et al., The scratch-out gesture detector 224 returns results to the surface 212; for a scratch-out gesture, the results include the words and stroke or strokes to erase, [0036], Note that a scratch-out deletes the entire content of a box. Therefore, when a box in the boxed input area contains multiple characters, the scratch-out gesture deletes all characters in the box, [0045], whereby the new stroke may be automatically erased, [0049], If the stroke width is not greater than or equal to both, the word is not included via step 1218, [0061]; Dodge et al., the parse tree data structures can be modified by applying various elementary operations on the strokes, words, lines, and blocks contained in it. Suitable operations may include: add, remove, merge, split, and re-parent, [0071], ink cut or delete action, etc., [0088] removing ink strokes, [0161]).

Regarding claim 4, Iskander et al., Garside et al., and Dodge et al. disclose the computing system of claim 1. Iskander et al. further indicate said identifying a grouping of ink strokes further comprises repeating said extending the spatial scope and identifying any other ink stroke until no additional ink stroke is identified or until another termination condition is reached (As strokes are found within the initial sampling region, that area will grow (increasing the proximity bounds) until it reaches the size of a maximum sampling region (i.e., the canvas 202), [0062], “The method 712 continues to OPERATION 732, where when a stroke object is found within the sampling region, the sampling region is horizontally expanded (increasing the horizontal proximity bounds) for determining whether additional stroke objects should be included in the stroke grouping 208 until the sampling region is expanded to the edge of the canvas 202. After a horizontally expanding the sampling region until the edge of the canvas 202 is reached or until a negative determination is made (i.e., an additional stroke object is not included in the sampling region) at DECISION OPERATION 728, the sampling region is vertically expanded (increasing the vertical proximity bounds), and the method 712 returns to OPERATION 726 for another analysis of the sampling region with the new proximity bounds. The grouping generator 124 is operative to repeat the sampling region expansion (732) and analysis (726-730) until no additional stroke objects are identified and added to the stroke grouping 208. When no additional strokes objects are identified, the stroke grouping 208 is defined and includes the first stroke 206 and the stroke objects collected by the grouping generator 124. The method 712 ends at OPERATION 734”, [0064]).

Regarding claim 5, Iskander et al., Garside et al., and Dodge et al. disclose the computing system of claim 4. Iskander et al. further indicate one termination condition is reached when a size of the scope of analysis achieves a prescribed threshold value (until it reaches the size of a maximum sampling region, [0062], expanding the sampling region until the edge of the canvas 202 is reached, [0064]).

Regarding claim 6, Iskander et al., Garside et al., and Dodge et al. disclose the computing system of claim 1. Iskander et al. and Garside et al. further indicate the spatial scope of analysis is a bounding box that encompasses the particular ink stroke, and wherein said extending is performed by expanding at least one dimension of the bounding box (Iskander et al., computing the average bounding box width and height of the stroke objects within the scale testing region, [0036]; Garside et al., whether the scratch-out gesture has a width that is at least a threshold percentage of the width of a word or character bounding box, whether the electronic ink extends beyond the midpoint of the bounding box, and whether at least some portion of the scratch-out gesture is above a baseline of the word or character, abstract, stroke needs to intersect one or more previously recognized characters, and has a bounding box width that is at least some threshold percentage of the width of the box of the previously recognized character or characters that the stroke intersects, [0044], essentially by extending a virtual ink bounding box for all words to the top of the uppermost and the bottom of the lowermost line that is intersected by the stroke, [0053]).

Regarding claim 12, Iskander et al. disclose a method for processing an ink document, comprising: receiving a particular ink stroke most recently drawn by a user using an ink capture device, within the ink document (stroke can be created and manipulated programmatically, and can be represented visually on an ink-enabled element, such as the ink canvas, [0028], generate stroke grouping that includes the stroke, intuitively group and select a plurality of strokes Fig. 7A, “712”, [0057]); identifying a grouping of ink strokes for analysis that includes at least the particular ink stroke (determination is made as to whether the nearest digital stroke 206 (i.e., first stroke) is part of an existing or pre-defined stroke grouping 208, [0057], “710” in Fig. 7A, generate stroke grouping that includes the stroke, intuitively group and select a plurality of strokes Fig. 7A, “712”, [0057]); and classifying a gesture associated with the grouping of ink strokes, wherein said identifying a grouping of ink strokes comprises: identifying a spatial scope of analysis that encompasses the particular ink stroke (define initial sampling region, “724”, Fig. 7B, [0062]), extending the spatial scope of analysis (expand sampling region, “732”, Fig. 7B, [0064]); and identifying any other ink stroke that is included in the spatial scope of analysis as extended, and adding said any other ink stroke to the grouping of ink strokes (add stroke group to stroke grouping including first stroke, determining whether additional stroke objects should be included in the stroke grouping 208 until the sampling region is expanded to the edge of the canvas, repeat the sampling region expansion (732) and analysis (726-730) until no additional stroke objects are identified and added to the stroke grouping 208, “730”, Fig. 7B, [0064]).
  
Iskander et al. do not explicitly disclose receiving a particular ink stroke most recently drawn by the user. Also Iskander et al. make a statement about gestures but do not make clear classifying a gesture associated with the grouping of ink strokes.

Garside et al. teach receiving a particular ink stroke most recently drawn by a user using an ink capture device, within the ink document (tablet input panel 210 may comprise an object or the like that includes a handwriting surface 212 on which the user enters electronic ink data, corresponding to strokes, [0034], if a stroke is added no more than a short amount of time (e.g., one second) after the pen up of the previous stroke when that previous stroke was a scratch-out gesture, the stroke may be considered part of the same scratch-out gesture, [0046], differentiate between whether the user intended a multi-stroke gesture or a new stroke following a scratch-out gesture, [0049]); identifying a grouping of ink strokes for analysis that includes at least the particular ink stroke (process that is invoked when the user enters a new 
stroke on a freeform surface, to determine whether the stroke is a scratch-out gesture, [0052]); and classifying a gesture associated with the grouping of ink strokes, wherein said identifying a grouping of ink strokes comprises: identifying a spatial scope of analysis that encompasses the particular ink stroke (determining at step 1102 whether the stroke intersects with more than one line, [0053]), extending the spatial scope of analysis (extending a virtual ink bounding box for all words to the top of the uppermost and the bottom of the lowermost line that is intersected by the stroke, [0053]); and identifying any other ink stroke that is included in the spatial scope of analysis as extended, and adding said any other ink stroke to the grouping of ink strokes (Step 1106 then adds all the words in the line having a bounding box that intersects with the stroke with the normal threshold into the list, [0054]).

Garside et al. imply but do not explicitly disclose receiving a particular ink stroke most recently drawn by a user using an ink capture device, within the ink document. 

Dodge et al. teach receiving a particular ink stroke most recently drawn by a user using an ink capture device, within the ink document and identifying a grouping of ink strokes for analysis that includes at least the particular ink stroke (“storing a plurality of ink strokes; issuing or receiving a divide request; in response to the divide request, grouping the stored ink strokes into one or more groupings of strokes having at least a first predetermined granularity; such as groups containing words, lines, paragraphs, sentences, drawings, etc. The grouping action also may group the strokes into groupings of more than one different granularity, and it may be repeated after the ink stroke set is changed, for example, by adding, deleting, moving, resizing, or otherwise modifying one or more strokes”, [0012], Pen-based computing system 201 interprets gestures made using stylus 204 in order to manipulate data, enter text, create drawings, [0043], incoming or input ink strokes 300 first are subjected to a layout analysis procedure 302, which combines and parses the input ink strokes 300 into associated stroke sets, such as words, lines, paragraphs (or blocks), and/or other groupings , [0049], stroke is added to a previously-parsed line (perhaps to cross a "t"), [0161], “finish parsing the most recently-added/deleted/modified strokes, [0162]). 

Regarding claim 14, Iskander et al., Garside et al., and Dodge et al. disclose the method of claim 12. Iskander et al. and Garside et al. further indicate the spatial scope of analysis is a bounding box that encompasses the particular ink stroke, and wherein said extending is performed by expanding at least one dimension of the bounding box (Iskander et al., computing the average bounding box width and height of the stroke objects within the scale testing region, [0036]; Garside et al., whether the scratch-out gesture has a width that is at least a threshold percentage of the width of a word or character bounding box, whether the electronic ink extends beyond the midpoint of the bounding box, and whether at least some portion of the scratch-out gesture is above a baseline of the word or character, abstract, stroke needs to intersect one or more previously recognized characters, and has a bounding box width that is at least some threshold percentage of the width of the box of the previously recognized character or characters that the stroke intersects, [0044], essentially by extending a virtual ink bounding box for all words to the top of the uppermost and the bottom of the lowermost line that is intersected by the stroke, [0053]).

Regarding claim 17, Iskander et al. disclose a computer-readable storage medium for storing computer-readable instructions, one or more hardware processors executing the computer-readable instructions, to perform a method that comprises: receiving a particular ink stroke most recently drawn by a user using an ink capture device, within an ink document (stroke can be created and manipulated programmatically, and can be represented visually on an ink-enabled element, such as the ink canvas, [0028], generate stroke grouping that includes the stroke, intuitively group and select a plurality of strokes Fig. 7A, “712”, [0057]); identifying a spatial cluster of ink strokes for analysis that includes at least the particular ink stroke, said identifying including: identifying a spatial scope of analysis that encompasses the particular ink stroke (define initial sampling region, “724”, Fig. 7B, [0062]); extending the spatial scope of analysis (expand sampling region, “732”, Fig. 7B, [0064]); and identifying any other ink stroke that is included in the spatial scope of analysis as extended, and adding said any other ink stroke to the spatial cluster of ink strokes (add stroke group to stroke grouping including first stroke, determining whether additional stroke objects should be included in the stroke grouping 208 until the sampling region is expanded to the edge of the canvas, repeat the sampling region expansion (732) and analysis (726-730) until no additional stroke objects are identified and added to the stroke grouping 208, “730”, Fig. 7B, [0064]); and the image information produced by rendering the spatial cluster of ink storages into an image (content 112 may comprise one or more objects present or imbedded in the electronic document 114 including, but not limited to: text (including text containers), numeric data, macros, images, movies, sound files, and metadata, [0028], update the user interface to display the stroke grouping in a selected state, [0031], selection outline is shown displayed around the stroke grouping, [0045], [0049], [0051], inking input is collected from an input device 106, such as a tablet pen, a finger, or a mouse, and a plurality of digital strokes are created and represented visually (i.e., displayed) on a canvas 202 displayed in a GUI, [0054]).

Iskander et al. do not explicitly disclose receiving a particular ink stroke most recently drawn by a user using an ink capture device, classifying a gesture associated with the spatial cluster of ink strokes based on spatial information pertaining to the spatial cluster of ink strokes and image information pertaining to the spatial cluster of ink strokes, the spatial information describing a sequence of positions traversed by the user in drawing the spatial cluster of ink strokes using the ink capture device.

Garside et al. teach receiving a particular ink stroke most recently drawn by a user using an ink capture device, within an ink document (tablet input panel 210 may comprise an object or the like that includes a handwriting surface 212 on which the user enters electronic ink data, corresponding to strokes, [0034], if a stroke is added no more than a short amount of time (e.g., one second) after the pen up of the previous stroke when that previous stroke was a scratch-out gesture, the stroke may be considered part of the same scratch-out gesture, [0046], differentiate between whether the user intended a multi-stroke gesture or a new stroke following a scratch-out gesture, [0049]); identifying a spatial cluster of ink strokes for analysis that includes at least the particular ink stroke, said identifying including: identifying a spatial scope of analysis that encompasses the particular ink stroke (determining at step 1102 whether the stroke intersects with more than one line, [0053]); extending the spatial scope of analysis (extending a virtual ink bounding box for all words to the top of the uppermost and the bottom of the lowermost line that is intersected by the stroke, [0053]); and identifying any other ink stroke that is included in the spatial scope of analysis as extended, and adding said any other ink stroke to the spatial cluster of ink strokes (Step 1106 then adds all the words in the line having a bounding box that intersects with the stroke with the normal threshold into the list, [0054]); and classifying a gesture associated with the spatial cluster of ink strokes based on spatial information pertaining to the spatial cluster of ink strokes and image information pertaining to the spatial cluster of ink strokes, the spatial information describing a sequence of positions traversed by the user in drawing the spatial cluster of ink strokes using the ink capture device (“In one implementation, a cross-out (e.g., X-shaped or double strikethrough) gesture will result in the first stroke being analyzed for scratch-out, and if first stroke is determined to be a scratch-out, with the second stroke either erased or considered as a later ink stroke, based on the timing and proximity of the second stroke relative to the scratch-out stroke, as described below. Thus, two (and possibly more) rapid and close scratch-out strokes will be considered a single scratch-out, while one scratch-out stroke followed considerably later by another stroke, and/or far away from the scratch-out stroke, will be considered new ink”, [0039], Thus, if a stroke is added no more than a short amount of time (e.g., one second) after the pen up of the previous stroke when that previous stroke was a scratch-out gesture, the stroke may be considered part of the same scratch-out gesture, [0046]), and the image information produced by rendering the spatial cluster of ink storages into an image (digitizer built into the display screen, the written words can be recognized as text, after which the text can be searched, presented and edited by a text-editing program, [0003]).

Garside et al. imply but do not explicitly disclose receiving a particular ink stroke most recently drawn by a user using an ink capture device.

Dodge et al. teach receiving a particular ink stroke most recently drawn by a user using an ink capture device, within an ink document (“storing a plurality of ink strokes; issuing or receiving a divide request; in response to the divide request, grouping the stored ink strokes into one or more groupings of strokes having at least a first predetermined granularity; such as groups containing words, lines, paragraphs, sentences, drawings, etc. The grouping action also may group the strokes into groupings of more than one different granularity, and it may be repeated after the ink stroke set is changed, for example, by adding, deleting, moving, resizing, or otherwise modifying one or more strokes”, [0012], Pen-based computing system 201 interprets gestures made using stylus 204 in order to manipulate data, enter text, create drawings, [0043], incoming or input ink strokes 300 first are subjected to a layout analysis procedure 302, which combines and parses the input ink strokes 300 into associated stroke sets, such as words, lines, paragraphs (or blocks), and/or other groupings , [0049], stroke is added to a previously-parsed line (perhaps to cross a "t"), [0161], “finish parsing the most recently-added/deleted/modified strokes, [0162]). 

Regarding claim 17, Iskander et al. disclose a computer-readable storage medium for storing computer-readable instructions, one or more hardware processors executing the computer-readable instructions, to perform a method that comprises: receiving a particular ink stroke most recently drawn by a user using an ink capture device, within an ink document (stroke can be created and manipulated programmatically, and can be represented visually on an ink-enabled element, such as the ink canvas, [0028], generate stroke grouping that includes the stroke, intuitively group and select a plurality of strokes Fig. 7A, “712”, [0057]); identifying a spatial cluster of ink strokes for analysis that includes at least the particular ink stroke, said identifying including: identifying a spatial scope of analysis that encompasses the particular ink stroke (define initial sampling region, “724”, Fig. 7B, [0062]); extending the spatial scope of analysis (expand sampling region, “732”, Fig. 7B, [0064]); and identifying any other ink stroke that is included in the spatial scope of analysis as extended, and adding said any other ink stroke to the spatial cluster of ink strokes (add stroke group to stroke grouping including first stroke, determining whether additional stroke objects should be included in the stroke grouping 208 until the sampling region is expanded to the edge of the canvas, repeat the sampling region expansion (732) and analysis (726-730) until no additional stroke objects are identified and added to the stroke grouping 208, “730”, Fig. 7B, [0064]); and the image information produced by rendering the spatial cluster of ink storages into an image (content 112 may comprise one or more objects present or imbedded in the electronic document 114 including, but not limited to: text (including text containers), numeric data, macros, images, movies, sound files, and metadata, [0028], update the user interface to display the stroke grouping in a selected state, [0031], selection outline is shown displayed around the stroke grouping, [0045], [0049], [0051], inking input is collected from an input device 106, such as a tablet pen, a finger, or a mouse, and a plurality of digital strokes are created and represented visually (i.e., displayed) on a canvas 202 displayed in a GUI, [0054]).

Iskander et al. do not explicitly disclose receiving a particular ink stroke most recently drawn by a user using an ink capture device, classifying a gesture associated with the spatial cluster of ink strokes based on spatial information pertaining to the spatial cluster of ink strokes and image information pertaining to the spatial cluster of ink strokes, the spatial information describing a sequence of positions traversed by the user in drawing the spatial cluster of ink strokes using the ink capture device.

Garside et al. teach receiving a particular ink stroke most recently drawn by a user using an ink capture device, within an ink document (tablet input panel 210 may comprise an object or the like that includes a handwriting surface 212 on which the user enters electronic ink data, corresponding to strokes, [0034], if a stroke is added no more than a short amount of time (e.g., one second) after the pen up of the previous stroke when that previous stroke was a scratch-out gesture, the stroke may be considered part of the same scratch-out gesture, [0046], differentiate between whether the user intended a multi-stroke gesture or a new stroke following a scratch-out gesture, [0049]); identifying a spatial cluster of ink strokes for analysis that includes at least the particular ink stroke, said identifying including: identifying a spatial scope of analysis that encompasses the particular ink stroke (determining at step 1102 whether the stroke intersects with more than one line, [0053]); extending the spatial scope of analysis (extending a virtual ink bounding box for all words to the top of the uppermost and the bottom of the lowermost line that is intersected by the stroke, [0053]); and identifying any other ink stroke that is included in the spatial scope of analysis as extended, and adding said any other ink stroke to the spatial cluster of ink strokes (Step 1106 then adds all the words in the line having a bounding box that intersects with the stroke with the normal threshold into the list, [0054]); and classifying a gesture associated with the spatial cluster of ink strokes based on spatial information pertaining to the spatial cluster of ink strokes and image information pertaining to the spatial cluster of ink strokes, the spatial information describing a sequence of positions traversed by the user in drawing the spatial cluster of ink strokes using the ink capture device (“In one implementation, a cross-out (e.g., X-shaped or double strikethrough) gesture will result in the first stroke being analyzed for scratch-out, and if first stroke is determined to be a scratch-out, with the second stroke either erased or considered as a later ink stroke, based on the timing and proximity of the second stroke relative to the scratch-out stroke, as described below. Thus, two (and possibly more) rapid and close scratch-out strokes will be considered a single scratch-out, while one scratch-out stroke followed considerably later by another stroke, and/or far away from the scratch-out stroke, will be considered new ink”, [0039], Thus, if a stroke is added no more than a short amount of time (e.g., one second) after the pen up of the previous stroke when that previous stroke was a scratch-out gesture, the stroke may be considered part of the same scratch-out gesture, [0046]), and the image information produced by rendering the spatial cluster of ink storages into an image (digitizer built into the display screen, the written words can be recognized as text, after which the text can be searched, presented and edited by a text-editing program, [0003]).

Garside et al. imply but do not explicitly disclose receiving a particular ink stroke most recently drawn by a user using an ink capture device.

Dodge et al. teach receiving a particular ink stroke most recently drawn by a user using an ink capture device, within an ink document (“storing a plurality of ink strokes; issuing or receiving a divide request; in response to the divide request, grouping the stored ink strokes into one or more groupings of strokes having at least a first predetermined granularity; such as groups containing words, lines, paragraphs, sentences, drawings, etc. The grouping action also may group the strokes into groupings of more than one different granularity, and it may be repeated after the ink stroke set is changed, for example, by adding, deleting, moving, resizing, or otherwise modifying one or more strokes”, [0012], Pen-based computing system 201 interprets gestures made using stylus 204 in order to manipulate data, enter text, create drawings, [0043], incoming or input ink strokes 300 first are subjected to a layout analysis procedure 302, which combines and parses the input ink strokes 300 into associated stroke sets, such as words, lines, paragraphs (or blocks), and/or other groupings , [0049], stroke is added to a previously-parsed line (perhaps to cross a "t"), [0161], “finish parsing the most recently-added/deleted/modified strokes, [0162]). 

Regarding claim 18, Iskander et al., Garside et al., and Dodge et al. disclose the computer-readable storage medium of claim 17. Iskander et al. further indicate the method further comprises repeating said extending the spatial scope and identifying any other ink stroke until no additional ink stroke is identified or until another termination condition is reached (As strokes are found within the initial sampling region, that area will grow (increasing the proximity bounds) until it reaches the size of a maximum sampling region (i.e., the canvas 202), [0062], “The method 712 continues to OPERATION 732, where when a stroke object is found within the sampling region, the sampling region is horizontally expanded (increasing the horizontal proximity bounds) for determining whether additional stroke objects should be included in the stroke grouping 208 until the sampling region is expanded to the edge of the canvas 202. After a horizontally expanding the sampling region until the edge of the canvas 202 is reached or until a negative determination is made (i.e., an additional stroke object is not included in the sampling region) at DECISION OPERATION 728, the sampling region is vertically expanded (increasing the vertical proximity bounds), and the method 712 returns to OPERATION 726 for another analysis of the sampling region with the new proximity bounds. The grouping generator 124 is operative to repeat the sampling region expansion (732) and analysis (726-730) until no additional stroke objects are identified and added to the stroke grouping 208. When no additional strokes objects are identified, the stroke grouping 208 is defined and includes the first stroke 206 and the stroke objects collected by the grouping generator 124. The method 712 ends at OPERATION 734”, [0064]).
  
Regarding claim 19, Iskander et al., Garside et al., and Dodge et al. disclose the computer-readable storage medium of claim 17. Iskander et al. and Garside et al. further indicate the spatial scope of analysis is a bounding box that encompasses the particular ink stroke, and wherein said extending is performed by expanding at least one dimension of the bounding box (Iskander et al., computing the average bounding box width and height of the stroke objects within the scale testing region, [0036]; Garside et al., whether the scratch-out gesture has a width that is at least a threshold percentage of the width of a word or character bounding box, whether the electronic ink extends beyond the midpoint of the bounding box, and whether at least some portion of the scratch-out gesture is above a baseline of the word or character, abstract, stroke needs to intersect one or more previously recognized characters, and has a bounding box width that is at least some threshold percentage of the width of the box of the previously recognized character or characters that the stroke intersects, [0044], essentially by extending a virtual ink bounding box for all words to the top of the uppermost and the bottom of the lowermost line that is intersected by the stroke, [0053]).
 
Regarding claim 21, Iskander et al., Garside et al., and Dodge et al. disclose the computing system of claim 6. Iskander et al. and Garside et al. further indicate said identifying any other ink stroke involves determining whether said any other ink stroke intersects the bounding box
(Iskander et al., computing the average bounding box width and height of the stroke objects within the scale testing region, [0036], stroke object is determined to be located in the sampling region when any portion of the stroke object intersects the sampling region, [0039]; Garside et al., whether the scratch-out gesture has a width that is at least a threshold percentage of the width of a word or character bounding box, whether the electronic ink extends beyond the midpoint of the bounding box, and whether at least some portion of the scratch-out gesture is above a baseline of the word or character, abstract, stroke needs to intersect one or more previously recognized characters, and has a bounding box width that is at least some threshold percentage of the width of the box of the previously recognized character or characters that the stroke intersects, [0044], essentially by extending a virtual ink bounding box for all words to the top of the uppermost and the bottom of the lowermost line that is intersected by the stroke, [0053]).
 
Regarding claim 21, Iskander et al., Garside et al., and Dodge et al. disclose the computing system of claim 1. Garside et al. further indicate said identifying any other ink stroke involves determining whether said any other ink stroke intersects an already-existing ink stroke in the grouping of ink strokes (Criteria includes boundary-based evaluations such as whether the potential scratch-out gesture intersects previously recognized words or characters, abstract, scratch-out gesture stroke intersects one or more previously recognized words, [0010], [0041]).

Regarding claim 23, Iskander et al., Garside et al., and Dodge et al. disclose the computing system of claim 1. Iskander et al., Garside et al., and Dodge et al. further indicate said identifying any other ink stroke is a stateless algorithm that constructs a new grouping of ink strokes each time a user creates a new ink stroke, beginning with the new ink stroke (Iskander et al., When the first stroke is not determined to be part of an existing stroke grouping, the grouping generator 124, illustrative of a software module, system, or device, is operative to identify stroke objects that should be grouped with the first stroke, and to generate a stroke grouping including the first stroke and the identified stroke objects, [0035]; Garside et al., considerations including are used at step 1004 to differentiate between whether the user intended a multi-stroke gesture or a new stroke following a scratch-out gesture, [0049]; Dodge et al., When an inking session ends (and optionally incrementally while an inking session is taking place), the operating application program will call the parser (e.g., included in the InkDivider object), which processes the strokes into stroke sets or groups of different granularity (at least the new strokes and/or changed strokes and/or any strokes affected by the new and/or changed strokes since a previous call of the parser), [0083], finish parsing the most recently-added/deleted/modified strokes (i.e., focusing on the "dirty nodes," if there are any), and then (b) create and return the new InkDivisionResult object, [0162]).

Regarding claim 23, Iskander et al., Garside et al., and Dodge et al. disclose the computing system of claim 1. Iskander et al. further indicate said extending expands the spatial scope of analysis by a fixed amount, independent of context (expanded to the edge of the canvas 202, [0062], [0064]) [edge of the canvas places a hard set threshold on how far the extending can possibly go].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661